Exhibit 10.51

Pursuant to 17 CFR 240.24b-2, confidential information has been omitted in
places marked “***”.

NERVE END CAP SUPPLY AGREEMENT

This Commercial Supply Agreement (this "Agreement") is entered into and
effective this day of June, 2017, by and between Cook Biotech Incorporated, an
Indiana corporation ("COOK"), having a place of business at 1425 Innovation
Place, West Lafayette, Indiana 47906, and AxoGen Corporation, a Delaware
corporation having a place of business at 13631, Suite 400, Progress Blvd,
Alachua, FL, 32615 ("PURCHASER" or "DISTRIBUTOR")

RECITALS

1. PURCHASER is engaged in the sale and marketing of medical devices;

2. COOK is engaged in the manufacture and sale of medical devices;

3. PURCHASER and COOK desire to have COOK manufacture certain medical devices
for use in surgical procedures for peripheral nerve termination, for sale to and
resale by PURCHASER.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the parties agree as follows:

Article 1, DEFINITIONS

As used in this Agreement the following words and phrases shall have the
following meanings:

1.1 "Affiliate" of a party hereto shall mean any entity that controls or is
controlled by such party, or is under common control with such party. For
purposes of this definition, an entity shall be deemed to control another entity
if it owns or controls, directly or indirectly, at least fifty percent (50%) of
the voting equity of another entity (or other comparable ownership interest for
an entity other than a corporation)..

1.2 "Cancellation Foes" shall be the fees payable by PURCHASER for modification
or cancellation of a Finn Purchase Order.

1.3 "Confidential Information" shall mean all information and data provided by
one party to the other party except any portion of such information and data
which:

(i) is known to the recipient as evidenced by its written records before receipt
thereof from the disclosing party;

(ii) is disclosed to the recipient by a third person who has the right to make
such disclosure;

(iii) is or becomes part of the public domain through no fault of the recipient;
or










(iv) the recipient can reasonably establish is independently developed by
recipient without access to the information disclosed by the disclosing party.

1.4 "Contract Requirements" shall mean one hundred percent (100%) of the
quantity of a Device used, sold and/or distributed by PURCHASER in the
Territory.

1.5 "Current Good Manufacturing Practices" or "cGMP" shall mean the good
manufacturing practices required by the FDA and set forth in the FD&C Act or FDA
Regulations (including without limitation 21 CFR 820), policies or guidelines,
in effect at any time during the term of this Agreement, for the manufacture of
Devices.

1.6 "Delivery Date" shall mean the date that Device is delivered to a common
carrier chosen by COOK.

1.7 "Device or Devices" shall mean the medical device(s) defined on Exhibit "A"
attached hereto and by reference made a part hereof.

1.8 "Device History Record" shall mean a compilation of records containing the
manufacturing history for the Device.

1.9 "Device Master Record" shall mean, with respect to the Device a compilation
of records containing the procedures and specifications for the Device.

1.10 "Distribution Agreement" shall mean the Distribution Agreement between
PURCHASER and COOK dated August 27, 2008 as amended.

1.11 "Effective Date" shall mean the date of this Agreement as set forth above.

1.12 "FDA" shall mean the United States Food and Drug Administration or any
successor entity thereto.

1.13 "FD&C Act" shall mean the United States Federal Food, Drug and Cosmetic
Act, as may be amended from time to time.

1.14 "Lot" shall mean a specific quantity of a Device comprising a number of
Units mutually agreed upon between PURCHASER and COOK, and that (a) is intended
to have uniform character and quality within specified limits, and (b) is
manufactured according to a single manufacturing order during the same cycle of
manufacturing.

1.15 "Purchase Order" shall mean written orders from PURCHASER to COOK which
shall specify (a) the quantity of Devices ordered, (b) delivery dates, and (c)
delivery destinations.

1.16 "Regulatory Authority" shall mean those agencies or authorities responsible
for regulation of the Devices in United States.










1.17 "Specifications" shall mean the specifications for the Devices that are set
forth on Exhibit "A" as may be modified by agreement of the parties hereto.

1.18. "Territory" shall mean worldwide.

Article 2, PURCHASE AND SUPPLY OF DEVICE

2.1 Agreement to Purchase and Supply. Pursuant to the terms and conditions of
this Agreement, PURCHASER shall purchase from COOK the Contract Requirements of
Device, and COOK shall use good faith efforts to manufacture and deliver to
PURCHASER the Contract Requirements of Device in accordance with this Agreement.
During the Term, COOK shall exclusively sell the Device to PURCHASER subject to
the terms and conditions of this Agreement; for clarity, nothing in this
Agreement will limit COOK's right to make, use, sell, offer to sell or import
products other than the Device.

2.2 Reproduction, Rework or Reprocessing. If during the manufacture of any Lot,
any reprocessing, rework, or reproduction is required in order to meet the
Specifications, COOK shall conduct such reprocessing, rework, or reproduction in
compliance with cGMPs. Any reprocessing, rework or reproduction which is not
covered by cGMPs must be approved in writing by PURCHASER prior to
implementation. Unless such reprocessing, rework or reproduction is required
solely as a result of changes required to be made to the Specifications as
agreed to by the parties, or the negligence or willful misconduct of PURCHASER,
COOK shall be responsible for all costs and expenses incurred in connection with
such reprocessing, rework or reproduction.

2.3 Cook Storage.

2.3.1 Device Storage. In no event shall COOK be required to store Devices for
more than thirty (30) days after the Device is manufactured without COOK's prior
written consent and PURCHASER' s agreement to reimburse COOK for all costs
incurred in connection with such storage.

2.3.2 Third Party Storage. COOK shall be permitted to store Devices in third
party storage facilities. After more than thirty (30) days from the date the
Device is manufactured, COOK shall have no liability for, and PURCHASER releases
all claims against COOK arising out of, any damage or loss to Devices, arising
out of, or in connection with, the storage in such third-party facility.

2.4 PURCHASER Storage, Records, Distribution and Labeling

2.4.1 Storage and Distribution. PURCHASER shall distribute, handle, store and
warehouse Devices in a manner that is consistent with cGMP.

2.4.2 Records. PURCHASER shall maintain records and documentation relating to
Devices in accordance with cGMP. Records shall include, without limitation, the
name, address and telephone numbers of purchasers of Devices or products
incorporating Devices and catalogue










and lot numbers for such products or Devices. COOK shall have reasonable access
to review and inspect such records.

2.4.3 Labeling. PURCHASER shall label all products incorporating Devices in
compliance with cGMP, 21 CFR Part 801.

2.5 PURCHASER Efforts.  PURCHASER shall use commercially reasonable efforts to
promote, train the sales force on and solicit the sale of all Devices within the
Field in the Territory, and use its commercially reasonable efforts to not
promote or solicit the sale of the Device for use outside of the Field unless
agreed to by the parties.

Article 3, FORECASTS, ORDERS, and CAPACITY

3.1 Forecasts and Order Limits. PURCHASER will provide COOK with an initial
stocking order of Devices. Commencing on the date of this Agreement through the
Term, PURCHASER shall provide to COOK weekly purchase orders. Such purchase
orders will become the standard for this Agreement and continue for the Term
without regard to any termination of the Distribution Agreement. Notwithstanding
anything else contained herein, in no event shall COOK be obligated to accept an
order for a quantity of the Device for any single month which is in excess of
two hundred percent (200%) of the average number delivered to PURCHASER in three
(3) months prior to such single month.

3.2 Purchase Orders.  Prior to or on the tenth (10th) calendar day of each
month, PURCHASER shall submit Purchase Orders to COOK covering PURCHASER's
purchases of Device pursuant to this Agreement at a minimum to replenish its
stocking order pursuant to Section 3.1.  PURCHASER shall not, without the
written consent of COOK, designate a delivery date in a Purchase Order earlier
than Thirty (30) calendar days from the date PURCHASER submits the Purchase
Order. COOK shall provide a confirmation of receipt of each Purchase Order
setting forth the delivery date that COOK will meet for such order. Upon
PURCHASER's receipt of the confirmation, such Purchase Order shall become a
"Firm Purchase Order." If COOK is unable to meet the specified delivery date,
COOK shall so notify PURCHASER and provide to PURCHASER an alternative delivery
date which shall not be more than fifteen (15) calendar days later than the
initial delivery date designated by PURCHASER in its Purchase Order. In the
event that PURCHASER modifies or cancels a Firm Purchase Order without COOK's
written consent, PURCHASER shall pay a cancellation fee equal to fifty percent
(50%) of the Purchase Price of the Devices for such Purchase Order. To the
extent of any conflict between Purchase Orders submitted by PURCHASER and this
Agreement, this Agreement shall control.

Article 4, PRICE

4.1 Device Purchase Price.  The price to be paid by PURCHASER for Devices
("Purchase Price") shall be set forth in Exhibit "B" attached hereto and by
reference made a part hereof.

4.2 Purchase Price Adjustment.  Prior to the start of each calendar year,
starting for the calendar year 2019, the parties will negotiate in good faith an
increase in the Purchase










Price based on changes in the Consumer Price Index and royalty obligations of
COOK, and any adjustment as required in this Section 4.2. Upon thirty (30) days
written notice to DISTRIBUTOR, COOK may adjust the price of the Device during
the Term to reflect changes in the cost of materials, wages and FDA or other
regulatory testing requirements paid by COOK in connection with the manufacture
of the device, without written agreement of DISTRIBUTOR. In no event shall COOK
make such an adjustment more than once in any given twelve month period, and
unless COOK demonstrates that a greater increase is needed due to increased cost
of materials or FDA or other regulatory testing requirements for the Device, in
no event shall any increase in the Purchase Price be more than the percentage
increase of the Consumer Price Index for that year, with the following two
exceptions ("Greater Increase Conditions"): 1) COOK reasonably demonstrates to
DISTRIBUTOR that a greater increase in the Purchase Price is needed due to an
unusual increase in the cost of direct Device materials, in which case the
increase in the Purchase Price of a unit of product shall be less than or equal
to the increase in the direct material costs of the Device on a per unit
basis; or 2) COOK reasonably demonstrates to DISTRIBUTOR that a greater increase
in the Purchase Price is needed due to the direct costs of new testing
requirements for the Device from the FDA or another regulatory agency, in which
case the increase in the Purchase Price of a unit of product shall be less than
or equal to the increase in the costs of the End Cap Device due to the direct
costs of new testing requirements on a per unit basis. If COOK claims a Greater
Increase Condition exists, DISTRIBUTOR may audit the claimed Greater Increase
Condition in the following manner: during normal business hours upon reasonable
notice COOK will allow a certified public accountant representing DISTRIBUTOR
and reasonably acceptable to COOK and who enters into a reasonable
confidentiality agreement with COOK, to visit the offices of COOK to inspect
books and records directly related to the Greater Increase Condition in
sufficient detail to verify the existence of the Greater Increase Condition. In
the event the claimed Greater Increase Condition is shown not to exist, COOK
will reimburse DISTRIBUTOR for the reasonable cost of such audit and the
Purchase Price will not be adjusted for the claimed Greater Increase Condition.
"Consumer Price Index" means the consumer price index for all urban consumers as
published by the Bureau of Labor Statistics of the U.S. Department of Labor or
any successor agency that assumes responsibility for the preparation of such
index.

Article 5, SHIPMENT AND INVOICING

5.1 Delivery Terms. COOK shall pack the Device with regularly used packing
material, shall label the Device in accordance with PURCHASER's supplied label
content and formatting conforming to governmental regulation, and Devices shall
be delivered to PURCHASER, or to a location designated by PURCHASER in the
Purchase Order, in finished packaged form ready for sale to end-users DDP
(Incoterms, 2010) PURCHASER's facility in Burlington, Texas, by a common carrier
designated by COOK, at COOKS' s expense. Title to the Device shall pass to
Distributor when delivered to PURCHASER's facility pursuant to the terms set
forth above.

5.2 Shipment Out of U.S. PURCHASER will be the exporter of record for any Device
shipped outside of the United States. PURCHASER warrants that all shipments of
Device outside of the United States will be made in compliance with all
applicable United States export laws and regulations, including the Export
Administration Act, and all applicable import laws and regulations.










5.3 Payment Terms. PURCHASER shall pay COOK for the Device net thirty (30) days
from the date of the receipt of proper invoice for the Device where such invoice
shall be delivered along with the relevant shipment of the Device. Payments
shall be made in U.S. dollars by check delivered to COOK by overnight delivery
with a reputable overnight delivery service. Each invoice shall be payable by
PURCHASER in accordance with the terms noted above. Payments not received within
the times noted above shall bear interest at the lesser of (a) the maximum rate
permitted by law, and (b) 1.5% per month on the outstanding balance compounded
monthly.

5.4 Default in Payment Obligations. In addition to all other remedies available
to COOK in the event of a PURCHASER default, if PURCHASER fails to make payments
as required hereunder, COOK may refuse all further Purchase Orders, refuse to
manufacture Devices until PURCHASER's account is paid in full, modify the
foregoing terms of payment, place the account on a letter of credit basis,
require full or partial payment in advance, suspend deliveries of Devices until
PURCHASER provides assurance of performance reasonably satisfactory to COOK,
and/or take other reasonable means as COOK may determine.

Article 6, ACCEPTANCE OF DEVICE

6.1 Device Conformity. Within thirty (30) calendar days from the date of
shipment of the Device to PURCHASER, PURCHASER shall determine whether Device
conforms to the Specifications.

6.1.1 If (a) any shipment of Device conforms to the Specifications, or (b)
PURCHASER fails to notify COOK within the applicable time period that any
shipment of Device does not conform to the Specifications, then PURCHASER shall
be deemed to have accepted the Device and waived its right to revoke acceptance.

6.1.2 If PURCHASER believes any shipment of Device does not conform to the
Specifications, including after acceptance as to those Specifications that
cannot be inspected for conformity until the Device package is opened ("Post
Acceptance Conformity"), it shall notify COOK by telephone including a detailed
explanation of the non-conformity and shall confirm such notice in writing via
overnight or e-mail delivery to COOK. Upon receipt of such notice, COOK will
investigate such alleged non-conformity, and (i) if COOK agrees such Device is
non-conforming, deliver to PURCHASER a corrective action plan within thirty (30)
calendar days after receipt of PURCHASER's written notice of non-conformity, or
such additional time as is reasonably required if such investigation or plan
requires data from sources other than PURCHASER or COOK, or (ii) if COOK
disagrees with PURCHASER's determination that the shipment of Device is
non-conforming, COOK shall so notify PURCHASER by telephone within the fifteen
(15) calendar day period and confirm such notice in writing by overnight or
e-mail delivery.

6.1.3 if the parties dispute whether a shipment of Device is conforming or
non-conforming, including Post Acceptance Conformity, the shipment of Device
will be submitted to a mutually acceptable laboratory or consultant for
resolution, whose determination of conformity or non-conformity, and the cause
thereof of non-conformity, shall be binding upon the parties. The










PURCHASER shall bear the costs of such laboratory or consultant, except as set
forth in Section 6.2.3.

6.2 Remedies for Non Conforming Device.

6.2.1 In the event COOK agrees that the Devices are non-conforming or the
laboratory determines that the Devices are non-conforming, COOK shall replace
such non-conforming Devices as soon as commercially reasonable.

6.2.2 PURCHASER shall pay for all Devices, including replacement Devices, except
as specifically set forth in Section 6.2.3.

6.2.3 In the event COOK agrees, or the laboratory or consultant determines, that
the Devices are non conforming solely as a result of the negligence or willful
misconduct of COOK, then, to the extent paid for by PURCHASER, COOK will credit
the Purchase Price for the replacement Device to PURCHASER, and shall bear the
costs of such laboratory or consultant.

Article 7, TERM AND TERMINATION

7.1 Term. The term of this Agreement commences on the Effective Date and
continues in full force and effect until August 27, 2027 unless extended by
mutual agreement of the parties or earlier terminated in accordance with this
Article 7 (the "Term").

7.2 Early Termination.  Either party may terminate this Agreement, effective
immediately, without demand or judicial resolution, upon written notice to the
other party, in the event of any of the following:

(i)a breach of any obligation to pay money under this Agreement, unless such
obligation is
disputed in good faith by the non-paying party, which breach is not cured within
thirty (30) days after receiving written notice of such breach from the
non-breaching party;

(ii)a breach of any non-monetary representation or warranty or obligation
contemplated in
this Agreement, which breach is not cured within sixty (60) calendar days after
receiving written notice of such breach from the non-breaching party;

(iii)the other party's inability to pay its debts as the same become due; any
assignment by the other party for the benefit of its creditors; the appointment
of a receiver, liquidator, or committee of creditors for all or substantially
all of the other party's business or assets; the filing of a petition for
voluntary or involuntary bankruptcy or similar proceeding by or against the
other party or the liquidation of the other party;

(iii)the expropriation, confiscation, or nationalization of all or substantially
all of the other party's business or assets;

(iv)on a country-by-country basis, the introduction of any bill in the
legislature of any national or governmental subdivision or the passage or
issuance of any provision, statute, decree,










order, notice, rule or document having the force of law within any country
within the Territory granting independent sales representatives, distributors,
or dealers the right to receive extra contractual indemnification from
principals upon the latter's termination or refusal to renew applicable
agreements between the parties; or

(v)on a country-by-country basis, any change in the law which restricts, limits
or prohibits the importation, sale, marketing or distribution of the Device.

7.3 Additional Termination Rights.

(i) After the fifth anniversary of the Term, either PURCHASER or Cook may
terminate this Agreement, without cause, at any time upon ninety (90) days prior
written notice of termination to Cook.

(ii) COOK may terminate this Agreement at any time upon written notice to
PURCHASER with respect to any Device in any and all countries within the
Territory based on: i) a third party allegation or a judgment issued by a court
of proper jurisdiction that such Device infringes a third party patent not
licensed to PURCHASER in a country where such Device is being marketed; or ii)
PURCHASER's failure to generate commercially reasonable sales in Territory of
Device as measured by sales similar to a competitive product at the same stage
in its commercial launch as verified by a mutually acceptable third-party.

7.4 Additional Rights and Remedies. Subject to Section 12.1, termination under
this Article 7 shall be in addition to the other rights and remedies of the
terminating party. Termination of this Agreement for any reason shall not
relieve any party of any obligations accruing prior to such termination.

7.5 Non-cancelable Costs and Expenses. In the event of the termination or
cancellation of this Agreement, except by PURCHASER as a result of a breach by
COOK under Section 7.2, PURCHASER shall (a) reimburse COOK for all Device
materials and components ordered prior to termination and not cancelable at no
cost to COOK, and (b) pay COOK the cancellation fees as set forth in Section
3.2. In addition, in the event of termination or cancellation for any reason,
PURCHASER shall pay prices described in Article 4 for (i) all work-in-process
commenced by COOK and (ii) all finished goods of COOK. COOK shall ship such
materials to PURCHASER pursuant to Section 5.1. PURCHASER shall make payment for
all expenses described in this Section 7.5 thirty (30) days from the invoice
date.

7.6 Survival. Termination, expiration, cancellation or abandonment of this
Agreement through any means or for any reason, except as set forth in Section
7.1, shall be without prejudice to the rights and remedies of either party with
respect to any antecedent breach of any of the provisions of this Agreement. The
provisions of Articles 7, 11, 12, 13, 14, 15, 16 and 17 hereof shall survive
expiration or termination of this Agreement.










Article 8, MANUFACTURE OF DEVICES

8.1 Manufacture. COOK shall manufacture Devices in accordance with cGMP, the
Specifications and the Quality Technical Agreement Version -01 between the
PURCHASER and COOK, as amended from time to time by agreement of PURCHASER
and COOK. Manufacturing deviations and investigations which occur during
manufacture of Devices and which do not cause the manufacture to be
non-compliant with cGMP shall not be deemed to cause such Device to be
non-conforming.

8.2 Permits and Licenses. PURCHASER shall have sole responsibility, at its
expense, for obtaining all government and statutory permits, approvals,
registrations, certificates and licenses, and shell satisfy all governmental and
other statutory requirements necessary or required for the sale, marketing and
commercialization of each Device manufactured by COOK hereunder. COOK shall be
responsible, at its expense, to obtain and maintain all government and statutory
permits, approvals, registrations, certificates and licenses required for it to
carry out manufacturing obligations hereunder.

8.3 Regulatory Requirements. Each party promptly shall notify the other of new
regulatory requirements of which it becomes aware which are relevant to the
manufacture of Devices under this Agreement and which are required by the FDA,
any other applicable regulatory authority or other applicable laws or
governmental regulations, and shall confer with each other with respect to the
best means to comply with such requirements.

8.4 Changes in Manufacturing:

8.4.1 Changes to Device Master Record and Specifications. COOK agrees to inform
PURCHASER within fifteen (15) days of the result of any regulatory development
or changes that materially affect the manufacture of the Devices. COOK shall
notify PURCHASER of and require written approval from PURCHASER for changes to
the Device Master Record prior to the manufacture of subsequent Lots of the
Device.

8.4.2 Device-Specific Changes. If facility, equipment, process or system changes
are required of COOK as a result of requirements set forth by the FDA or any
other regulatory authority, and such regulatory changes apply primarily to the
manufacture of the Device, then PURCHASER and COOK will review such requirements
and agree in writing to such regulatory changes, and PURCHASER shall bear 100%
of the reasonable costs thereof.

Article 9, REGULATORY

9.1 Regulatory Approvals. PURCHASER will be solely responsible for obtaining all
regulatory approvals necessary for the sale, marketing and distribution of
Devices or products incorporating Devices.

9.2 Regulatory Authority Inspections. COOK will notify PURCHASER within five (5)
calendar days of all contacts with regulatory authorities (both written and
verbal) related to Devices. COOK shall inform PURCHASER of the result of any
regulatory inspection which directly affects the manufacture of Devices. In the
event of an FDA inspection which directly involves a Device, PURCHASER shall be
immediately informed of the issuance of the Notice of










Inspection (FDA Form 482). In the event that there are Inspectional Observations
(FDA Form 483), PURCHASER shall be informed immediately and shall have the
opportunity to review and provide COOK with comments to COOK's response.
PURCHASER shall provide its comments to the response of these observations
within ten (10) calendar days. The contents of COOK's response shall be
determined by COOK in its sole discretion.

Article 10, TRADEMARKS AND PATENTS

10.1 PURCHASER grants to COOK a non-exclusive, royalty free license to use the
PURCHASER's trademarks for the sole purpose of allowing COOK to fulfill its
responsibilities under this Agreement. Such license shall not be transferable in
whole or in part without prior written approval from PURCHASER, which will not
be unreasonably withheld.

10.2 PURCHASER shall be solely responsible for selecting, registering and
enforcing PURCHASER's trademarks used to identify the Device and except as set
forth in Section 10.1 and shall have sole and exclusive rights in such PURCHASER
Trademarks.

10.3 COOK acknowledges PURCHASER'S right, title and interest in the trade name
that PURCHASER uses for the Device (provided such trade name does not use or
incorporate or adopt any of the Trademarks or Cook's company names or any
confusingly similar word or symbol), its trademarks and trade names listed in
product sheets issued by PURCHASER (collectively "Purchaser Trademarks"), and
COOK shall not at any time do or cause to be done any act or thing which
directly or indirectly challenges, impairs or adversely affects the Purchaser
Trademarks or PURCHASER's goodwill therein. COOK shall not acquire any right,
title, or interest in the Purchaser Trademarks by virtue of the execution,
performance or termination of this Agreement. COOK shall not use any Purchaser
Trademark, without PURCHASER's prior written consent. All goodwill resulting
from COOK's use of the Purchaser Trademarks shall inure to the benefit of
PURCHASER. COOK will have no liability under this Agreement for any delay or
failure to perform its obligations hereunder to the extent that such delay or
failure is due to PURCHASER's failure to provide clear, timely and reasonable
instructions with respect to COOKs use of Purchaser Trademarks in connection
with the Device.

10.4 PURCHASER acknowledges COOK's exclusive right, title and interest in the
trademarks and trade names listed in all catalog and product sheets issued by
COOK (collectively "Cook Trademarks"), and PURCHASER shall not at any time do or
cause to be done any act or thing which directly or indirectly challenges,
impairs or adversely affects the Cook Trademarks or COOK's goodwill therein.
PURCHASER shall not acquire any right, title, or interest in the Cook Trademarks
by virtue of the execution, performance or termination of this Agreement.
PURCHASER shall not use any Trademark, without COOK's prior written consent. Any
goodwill resulting from PURCHASER's use of the Cook Trademarks shall inure to
the benefit of COOK.

10.5 Except as provided expressly herein, PURCHASER may not use the Cook
Trademarks or COOK's name in connection with the importation, marketing,
distribution and sale of the Device. PURCHASER shall not use or adopt the Cook
Trademarks or any confusingly similar word or symbol as part of its company
name. PURCHASER shall submit to COOK for approval, prior to use,










distribution, or disclosure of any advertising, promotion or publicity media in
which COOK's name or the Cook Trademarks are to be used. The package label for
the Device processed by COOK and delivered pursuant to this Agreement shall be
designed by PURCHASER and follow applicable laws and regulations including
stating "Manufactured for AxoGen Corporation" or variations thereof in small
print. PURCHASER shall be responsible for all costs of repackaging and
re-labeling the Device and any revision of the Device brochures and other
educational materials, to the extent such repackaging, re-labeling and/or
revisions are required due to Purchaser Trademark issues that arise with respect
to the Device. COOK shall be responsible for all costs of repackaging and
relabeling the Device and any revision of the Device brochures and other
educational materials, to the extent such repackaging, re-labeling and/or
revisions are required due to Cook Trademark issues that arise with respect to
the Device. Notwithstanding the foregoing, COOK shall have the right to review
and request the correction or deletion, at PURCHASER's expense, of any
misleading, or false material from any such media.

10.6 PURCHASER will be solely responsible, at its sole expense, for, and except
as otherwise provided in this Agreement, shall have the sole right to make all
decisions and determinations with respect to marketing and sales of the Device,
all subject to and in compliance with all applicable laws and regulations and
the terms and conditions of this Agreement.

10.7 COOK reserves the right to bring such legal action in the courts or
administrative agencies of any country within the Territory as may be required
to prevent the infringement, imitation, unauthorized sale, purchase or
distribution, illegal use, or misuse of the Cook Trademarks or COOK's name.
PURCHASER promptly shall notify COOK of any infringement, imitation,
unauthorized sale, purchase or distribution, illegal use, or misuse of the Cook
Trademarks or COOK's name which comes to PURCHASER's attention, and shall render
any assistance which COOK may reasonably request in protecting the Cook
Trademarks or COOK's name.

10.8 PURCHASER grants to COOK a non-transferable, irrevocable, non-exclusive,
royalty free license under any and all Applicable Purchaser Patents, to
manufacture and sell the Devices to be supplied to PURCHASER by COOK pursuant to
this Agreement, for the sole purpose of allowing COOK to perform under this
Agreement. "Applicable Purchaser Patents" shall mean any patent or patent
application owned by PURCHASER including at least one claim that encompasses
Devices or their use or manufacture. Such licenses shall not be transferable in
whole or in part without prior written approval from PURCHASER, which will not
be unreasonably withheld. Except for the rights expressly granted, no right,
title, or interest of any nature whatsoever is granted under the Applicable
Purchaser Patents whether by implication, estoppel, reliance, or otherwise, by
PURCHASER to COOK. Accordingly, all rights with respect to any know-how, patent
or other intellectual property rights that are not specifically granted herein
are reserved by PURCHASER.

10.9 COOK grants to PURCHASER a non-transferable, irrevocable, non-exclusive,
royalty free license under any and all Applicable COOK Patents, to use, offer to
sell, sell and import the Devices supplied to PURCHASER by COOK pursuant to this
Agreement, for the sole purpose of allowing PURCHASER to perform under this
Agreement. "Applicable Cook Patents" shall mean any patent or patent application
owned by COOK including at least one claim that encompasses Devices or their
use. Such license shall not be transferable in whole or in part










without prior written approval from COOK, which will not be unreasonably
withheld. Except for the rights expressly granted, no right, title, or interest
of any nature whatsoever is granted under the Applicable Cook Patents whether by
implication, estoppel, reliance, or otherwise, by COOK to PURCHASER.
Accordingly, all rights with respect to any know-how, patent or other
intellectual property rights that are not specifically granted herein are
reserved by COOK.

Article 11, REPRESENTATIONS AND WARRANTIES

11.1 Mutual Representations. Each party hereby represents and warrants to the
other party that (a) the person executing this Agreement is authorized to
execute this Agreement; (b) this Agreement is legal and valid and the
obligations binding upon such party are enforceable by their terms; and (c) the
execution, delivery and performance of this Agreement does not conflict with any
agreement, instrument or understanding, oral or written, to which such party may
be bound, nor violate any law or regulation of any court, governmental body or
administrative or other agency having jurisdiction over it.

11.2 COOK Warranty. COOK represents and warrants that:

(a) the Devices shall be: (i) manufactured in accordance with cGMP and the
Specifications; (ii) be true to label when packaged and delivered to PURCHASER;
(iii) be free from defects in materials and workmanship; and (iv) shall have a
minimum shelf life of fourteen (14) months from the date of delivery. COOK
represents and warrants that it has obtained (or will obtain prior to
manufacturing Devices), and will remain in compliance with during the term of
this Agreement, all permits, licenses and other authorizations (the "Permits")
which are required under federal, state and local laws, rules and regulations
applicable to the manufacture only of Devices; provided, however, COOK shall
have no obligation to obtain Permits relating to the sale, marketing,
distribution or use of Devices or with respect to the labeling of Devices; and

(b) COOK agrees to undertake and to cause its suppliers, if any, to undertake
such quality control and inspection procedures as required by the FDA ("Quality
Plan"). COOK will, upon written request of the DISTRIBUTOR, share its Quality
Plan with the DISTRIBUTOR prior to delivery of the initial Device order and on
an annual basis thereafter. DISTRIBUTOR shall-have the right (at its expense)
from time to time but no more frequently than once a calendar year, and upon
reasonable advance written request and during normal business hours, to inspect
the facilities of COOK and any manufacturing facilities, storage/handling
facilities and any other facilities or entities used by COOK or third parties,
on behalf of COOK for the supply, manufacture and storage of the Device to
review their compliance with the requirements of Section 351 of the Public
Health Services Act that apply to the Device and all other applicable laws and
regulations for the Device in the United States or comparable laws and
regulations of foreign regulatory authorities for the Territory; provided,
however, if during the course of any such inspection DISTRIBUTOR determines that
COOK is not in compliance with the requirements of the Quality Plan, including
but not limited to compliance with Section 351 of the Public Health Services Act
that apply to the Device or any other applicable laws and regulations that apply
to the Device or comparable regulations of foreign regulatory authorities for
Territory (a "Non-Compliant Item"), DISTRIBUTOR shall be permitted to perform
such additional










inspections within a calendar year as are required for the sole purpose of
confirming that COOK has corrected, and is then in compliance with, any
Non-Complaint Item discovered in DISTRIBUTOR's immediately preceding inspection.
Any information that DISTRIBUTOR learns in the course of such inspections shall
be deemed the Confidential Information of COOK, subject to DISTRIBUTOR's
confidentiality obligations hereunder, may be used by DISTRIBUTOR for the sole
purpose of ensuring compliance by COOK with its obligations under this Section
11.2, and may not be otherwise used or disclosed by DISTRIBUTOR without the
prior written consent of COOK. COOK shall not be required, in the course of such
inspections to reveal any trade secrets to DISTRIBUTOR. DISTRIBUTOR agrees to
work with COOK in order to assist its compliance with Section 351 of the Public
Health Services Act as it applies to the End Cap Product and other applicable
laws and regulations.

COOK makes no representation or warranty with respect to printed materials
supplied by PURCHASER or its consignee.

11.3 Disclaimer of Warranties. Except for those warranties set forth in Sections
11.1 and 11.2 of this Agreement, COOK makes no other warranties, written, oral,
express or implied, with respect to Devices or the manufacture of Devices. ALL
OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING, WITHOUT LIMITATION, THE IMPLIED
WARRANTIES OF MERCHANTABILITY AND FITNESS FOR A PARTICULAR PURPOSE AND
NONINFRINGEMENT HEREBY ARE DISCLAIMED BY COOK. NO WARRANTIES OF COOK MAY BE
CHANGED BY ANY REPRESENTATIVES OF COOK. PURCHASER accepts Devices subject to the
terms hereof.

11.4 PURCHASER Warranties. PURCHASER warrants that (a) it has the right to give
COOK any information provided by PURCHASER hereunder, and that COOK has the
right to use such information for the manufacture of Devices, and (b) PURCHASER
has no knowledge of any (i) patents or other intellectual rights that would be
infringed by COOK's manufacture of Devices under this Agreement, or (ii)
proprietary rights of third parties which would be violated by COOK's
performance hereunder.

Article 12, LIMITATION OF LIABILITY

12.1 Limitation of Liability. PURCHASER's sole and exclusive remedy for breach
of this Agreement is limited to those remedies set forth in Article 6 and at
COOK's decision, in COOK's sole discretion, to either replace the non-conforming
Device or reimburse PURCHASER for the Purchase Price for the non-conforming
Device. Under no circumstances shall COOK be liable for loss of use or profits
or other collateral, special, consequential or other damages, losses, or
expenses, including but not limited to the cost of cover or the cost of a recall
in connection with or by reason of the manufacture and delivery of Devices under
this Agreement whether such claims are founded in tort or contract. The
foregoing constitutes the sole and exclusive remedy of PURCHASER and the sole
and exclusive liability of COOK. All claims by PURCHASER for breach or default
under this Agreement shall be brought within one (1) year after the cause of
action accrued or shall be deemed waived. Notwithstanding the foregoing, in the
event that COOK was negligent in the manufacture of the Device and such










negligence results in a recall of the Device, Cook shall be liable for the
actual out of pocket costs related to such recall.

Article 13, INDEMNIFICATION

13.1 PURCHASER Indemnification. PURCHASER shall indemnify, defend and hold
harmless COOK and its directors, officers, employees, subcontractors, agents and
Affiliates from and against any and all liabilities, obligations, penalties,
claims, judgments, demands, actions, disbursements of any kind and nature,
suits, losses, damages, costs and expenses (including, without limitation,
reasonable attorney's fees) arising out of or in connection with property damage
or personal injury (including without limitation death) of third parties
(collectively "Claims") in connection with (a) PURCHASER's storage, promotion,
labeling, marketing, distribution, use or sale of Devices or products
incorporating Devices, (b) PURCHASER's violation of any regulatory rules,
regulations or laws relating to the sale, marketing or distribution of Devices
or products incorporating Devices, (c) PURCHASER's negligence or willful
misconduct, (d) PURCHASER's breach of this Agreement, or (e) any claim that the
use, sale, manufacture, marketing or distribution of Devices or products
incorporating Devices by COOK or PURCHASER violates the patent, trademark,
copyright or other proprietary rights of any third party, except to the extent
any of the foregoing (a) or (e) is caused solely by the negligence or willful
misconduct of the Indemnified Parties or solely by the breach by COOK of its
obligations under this Agreement.

13.2 COOK Indemnification. COOK shall indemnify, defend and hold harmless
PURCHASER and its directors, officers, employees, subcontractors, agents and
Affiliates from and against any and all Claims in connection with (a) Cook's
violation of any regulatory rules, regulations or laws relating to the
manufacturing of the Devices, (b) COOK's negligence or willful misconduct, or
(c) COOK's breach of this Agreement, except to the extent any of the foregoing
(a) is caused solely by the negligence or willful misconduct of the Indemnified
Parties or solely by the breach by PURCHASER of its obligations under this
Agreement.

13.3 Indemnitee Obligations. A party (the "Indemnitee") which intends to claim
indemnification under this Article 13 shall promptly notify the other party (the
"Indemnitor") in writing of any action, claim or other matter in respect of
which the Indemnitee or other of its Affiliates, or any of their respective
directors, officers, employees, subcontractors, or agents, intend to claim such
indemnification; provided, however, that failure to provide such notice within a
reasonable period of time shall not relieve the Indemnitor of any of its
obligations hereunder except to the extent the Indemnitor is prejudiced by such
failure. The Indemnitee shall permit, and shall cause its Affiliates, and their
respective directors, officers, employees, subcontractors and agents to permit,
the Indemnitor, at its discretion, to settle any such action, claim or other
matter, and the Indemnitee agrees to the complete control of such defense or
settlement by the Indemnitor. Notwithstanding the foregoing, the Indemnitor
shall not enter into any settlement that would adversely affect the indemnitee's
rights hereunder, or impose any obligations on the Indemnitee in addition to
those set forth herein, in order for it to exercise such rights, without
Indemnitee's prior written consent, which shall not be unreasonably withheld
or delayed. No such action, claim or other matter shall be settled without the
prior written consent of the Indemnitor, which shall not be unreasonably
withheld or delayed. The Indemnitee, its










Affiliates, and their respective directors, officers, employees, subcontractors
and agents shall fully cooperate with the Indemnitor and its legal
representatives in the investigation and defense of any action, claim or other
matter covered by the indemnification obligations of this Article13. The
Indemnitee shall have the right, but not the obligation, to be represented in
such defense by counsel of its own selection and at its own expense.

Article 14, INSURANCE

14.1 PURCHASER Insurance. PURCHASER shall procure and maintain during the Term
of this Agreement and for a period one (1) year beyond the expiration date of
Device, Commercial General Liability Insurance, including without limitation,
Product Liability and Contractual Liability coverage (the "PURCHASER
Insurance"). The PURCHASER Insurance shall cover amounts not less than ten
million dollars ($10,000,000) combined single limit and shall be with an
insurance carrier reasonably acceptable to COOK. COOK shall be named as an
additional insured on the PURCHASER Insurance and PURCHASER promptly shall
deliver a certificate of PURCHASER Insurance and endorsement of additional
insured to COOK evidencing such coverage. If PURCHASER fails to furnish such
certificates or endorsements, or if at any time during the Term of this
Agreement COOK is notified of the cancellation or lapse of the PURCHASER
Insurance, and PURCHASER fails to rectify the same within ten (10) calendar days
after notice from COOK, in addition to all other remedies available to COOK
hereunder, COOK, at its option, may obtain the PURCHASER Insurance and PURCHASER
promptly shall reimburse COOK for the cost of the same. Any deductible and/or
self insurance retention shall be the sole responsibility of PURCHASER.

14.2 COOK Insurance.  COOK shall procure and maintain during the Term of this
Agreement and for a period one (1) year beyond the expiration date of Device,
Commercial General Liability Insurance, including without limitation, Product
Liability and Contractual Liability coverage (the "COOK Insurance"). The COOK
Insurance shall cover amounts not less than ten million dollars ($10,000,000)
combined single limit. COOK promptly shall deliver a certificate of COOK
Insurance to PURCHASER evidencing such coverage. Any deductible and/or self
insurance retention shall be the sole responsibility of COOK.

Article 15, RECALL OF DEVICE

15.1 In the event PURCHASER shall be required to recall any Device because such
Device may violate local, state or federal laws or regulations, the laws or
regulations of any applicable foreign government or agency or the
Specifications, or in the event that PURCHASER or COOK elects to institute a
voluntary recall, PURCHASER shall be responsible for coordinating such recall.
PURCHASER promptly shall notify COOK if any Device is the subject of a recall
and provide COOK with a copy of all documents relating to such recall. COOK
shall cooperate with PURCHASER in connection with any recall, at PURCHASER' s
expense except as otherwise provided herein.










Article 16, INTELLECTUAL PROPERTY

16.1 Existing Intellectual Property. Except as the parties may otherwise
expressly agree in writing, each party shall continue to own its existing
patents, trademarks, copyrights, trade secrets and other intellectual property,
without conferring any interests therein on the other party. Without limiting
the generality of the preceding sentence, COOK shall retain all right, title and
interest to its patents and trademarks arising under the United States Patent
Act, the United States Trademark Act, the United States Copyright Act and all
other applicable laws, rules and regulations (collectively, "COOK's Intellectual
Property") that are incorporated in and related to all Devices. Without limiting
the generality of the first sentence, PURCHASER shall retain all right, title
and interest to its patents and trademarks arising under the United States
Patent Act, the United States Trademark Act, the United States Copyright Act and
all other applicable laws, rules and regulations (collectively, "PURCHASER's
Intellectual Property") that are incorporated in and related to all Devices.
Neither PURCHASER nor any third party shall acquire any right, title or interest
in COOK's Intellectual Property or PURCHASER's Intellectual Property by virtue
of this Agreement or otherwise, except to the extent expressly provided herein.

16.2 Individually Owned Inventions. Except as the parties may otherwise agree in
writing, all Inventions (as defined herein) which are conceived, reduced to
practice, or created by a party in the course of performing its obligations
under this Agreement shall be solely owned and subject to use and exploitation
by the inventing party without a duty to account to the other party.
For purposes of this Agreement, "Invention" shall mean information relating to
any innovation, improvement, development, discovery, computer program, device,
trade secret, method, know- how, process, technique or the like, whether or not
written or otherwise fixed in any form or medium, regardless of the media on
which contained and whether or not patentable or copyrightable.

16.3 Jointly Owned Inventions.  All Inventions which are conceived, reduced to
practice, or created jointly by the parties and/or their respective agents
(i.e., employees or agents who would be or are properly named as co-inventors
under the laws of the United States on any patent application claiming such
inventions) in the course of the performance of this Agreement shall be owned
jointly by the parties. Each party shall have full rights to exploit such
Inventions for its own commercial purposes without any obligation to the other.
The parties shall share equally in the cost of mutually agreed patent filings
with respect to all such jointly owned Inventions. The decision to file for
patent coverage on jointly owned Inventions shall be mutually agreed upon.
Patent counsel for COOK shall file and prosecute patent applications based
on such joint Inventions and, upon request in writing from PURCHASER, shall
provide copies of all correspondence to and from patent office(s) to PURCHASER
or counsel for PURCHASER and give reasonable consideration to comments received
from PURCHASER or counsel for PURCHASER in such filing and prosecution.

16.4 Disclaimer. Except as otherwise expressly provided herein, nothing
contained in this Agreement shall be construed or interpreted, either expressly
or by implication, estoppel or otherwise, as: (i) a grant, transfer or other
conveyance by either party to the other of any right, title, license or other
interest of any kind in any of its Inventions or other intellectual property,
(ii) creating an obligation on the part of either party to make any such grant,
transfer or other conveyance or (iii) requiring either party to participate with
the other party in any cooperative development program or project of any kind or
to continue with any such program or project.










16.5 Rights in Intellectual Property. The party owning any Intellectual Property
shall have the world wide right to control the drafting, filing, prosecution and
maintenance of patents covering the Inventions relating to such Intellectual
Property, including decisions about the countries in which to file patent
applications. Patent costs associated with the patent activities described in
this Section shall be borne by the sole owner. Each party will cooperate with
the other party in the filing and prosecution of patent applications. Such
cooperation will include, but not be limited to, furnishing supporting data and
affidavits for the prosecution of patent applications and completing and signing
forms needed for the prosecution, assignment and maintenance of patent
applications.

16.6 Confidentiality of Intellectual Property. Intellectual Property shall be
deemed to be the Confidential Information of the party owning such Intellectual
Property. The protection of each party's Confidential Information is described
in Article 17. Any disclosure of information by one party to the other under the
provisions of this Article 17 shall be treated as the disclosing party's
Confidential Information under this Agreement. It shall be the responsibility of
the party preparing a patent application to obtain the written permission of the
other party to use or disclose the other party's Confidential Information in the
patent application before the application is filed and for other disclosures
made during the prosecution of the patent application.

Article 17, CONFIDENTIAL INFORMATION, NONDISCLOSURE AND PUBLICITY

17.1 Confidentiality. It is contemplated that in the course of the performance
of this Agreement each party may, from time to time, disclose Confidential
Information to the other. Each party agrees to take all reasonable steps to
prevent disclosure of Confidential Information to third parties. No provision of
this Agreement shall be construed so as to preclude disclosure of Confidential
Information as may be reasonably necessary to secure from any governmental
agency necessary approvals or licenses or to obtain patents with respect to the
Device.

17.2 Litigation and Governmental Disclosure. Each party may disclose
Confidential Information hereunder to the extent such disclosure is reasonably
necessary for prosecuting or defending litigation, complying with applicable
governmental regulations or conducting pre-clinical or clinical trials, provided
that if a party is required by law or regulation to make any such disclosure of
the other party's Confidential Information it will, except where impractical for
necessary disclosures, for example in the event of a medical emergency, give
reasonable advance notice to the other party of such disclosure requirement and
will use good faith efforts to assist such other party to secure a protective
order or confidential treatment of such Confidential Information required to be
disclosed.

17.3 Limitation of Disclosure. The parties agree that, except as otherwise may
be required by applicable laws, regulations, rules or orders, including without
limitation the rules and regulations promulgated by the United States Securities
and Exchange Commission, and except as may be authorized in Section 18.4, no
information concerning this Agreement and the transactions contemplated herein
shall be made public by either party without the prior written consent of the
other.










17.4 Publicity and SEC Filings. The parties agree that the public announcement
of the execution of this Agreement shall only be by one or more press releases
mutually agreed to by the parties. The failure of a party to return a draft of a
press release with its proposed amendments or modifications to such press
release to the other party within five (5) days of such party's receipt of such
press release shall be deemed as such party's approval of such press release as
received by such party. Each party agrees that it shall cooperate fully and in a
timely manner with the other with respect to all disclosures to the Securities
and Exchange Commission and any other governmental or regulatory agencies,
including requests for confidential treatment of Confidential Information of
either party included in any such disclosure.

17.5 Duration of Confidentiality. All obligations of confidentiality and non-use
imposed upon the parties under this Agreement shall expire ten (10) years after
the expiration or earlier termination of this Agreement; provided, however, that
Confidential Information which constitutes the trade secrets of a party shall be
kept confidential indefinitely, subject to the limitations set forth in Sections
17.3 through 17.5.

Article 18, FORCE MAJEURE

18.1 Any delay in the performance of any of the duties or obligations of either
party hereto (except the payment of money) caused by an event outside the
affected party's reasonable control shall not be considered a breach of this
Agreement, and unless provided to the contrary herein, the time required for
performance shall be extended for a period equal to the period of such delay.
Such events shall include without limitation, acts of God; acts of public
enemies; insurrections; riots; injunctions; embargoes; labor disputes, including
strikes, lockouts, job actions, or boycotts; fires; explosions; floods;
shortages of material or energy; delays in the delivery of raw materials; acts
or orders of any government or agency thereof or other unforeseeable causes
beyond the reasonable control and without the fault or negligence of the party
so affected. The party so affected shall give prompt notice to the other party
of such cause and a good faith estimate of the continuing effect of the force
majeure condition and duration of the affected party's nonperformance, and shall
take whatever reasonable steps are appropriate to relieve the effect of such
causes as rapidly as possible. If the period of nonperformance by COOK because
of COOK force majeure conditions exceeds ninety (90) calendar days, PURCHASER
may terminate this Agreement by written notice to COOK. If the period of
nonperformance by PURCHASER because of PURCHASER force majeure conditions
exceeds ninety (90) calendar days, COOK may terminate this Agreement by written
notice to PURCHASER.

Article 19, NOTICES

19.1 All notices hereunder shall be delivered personally or by facsimile
(confirmed by overnight delivery), or by overnight delivery with a reputable
overnight delivery service, to the following addresses of the respective
parties:

If to COOK:

Cook Biotech Incorporated

 

1425 Innovation Place

 

West Lafayette, IN 47906

 

 

 

 

 

Attn: President

 

 

If to PURCHASER:

Axogen, Inc.

 

13859 Progress Blvd, Suite 400

 

Alachua, FL 32615

 

Attn: General Counsel










Notices shall be effective upon receipt if personally delivered, on the day
following the date of transmission if sent by facsimile, and on the second
business day following the date of delivery to the overnight delivery service if
sent by overnight delivery. A party may change its address listed above by
notice to the other party given in accordance with this section.

Article 20, APPLICABLE LAW

20.1 This Agreement is being delivered and executed in the State of Indiana. In
any action brought regarding the validity, construction and enforcement of this
Agreement, it shall be governed in all respects by the laws of the State of
Indiana, without regard to the principals of conflicts of laws. The courts of
the State of Indiana shall have personal jurisdiction over the parties hereto in
all matters arising hereunder, and venue for such suit will be in a state of
federal court for the City of Bloomington, Indiana.

Article 21, ASSIGNMENT

21.1 Neither COOK nor PURCHASER may assign or transfer this Agreement or any of
its rights or obligations hereunder without the prior written consent of the
other party. Notwithstanding the foregoing, either party, without the consent of
the other party, may assign this Agreement and all of its rights or obligations
hereunder to a successor or an Affiliate, or in connection with a merger or sale
of all or substantially all of the stock or assets of such assigning party to
which this Agreement pertains; provided, that such assignee shall be obligated
in writing to assume all of the assignor's obligations hereunder; provided that
PURCHASER may not assign this Agreement, or its rights or obligations hereunder,
to Boston Scientific or any of Boston Scientific's affiliates..

Article 22, TAXES

22.1 PURCHASER shall pay all national, state, municipal or other sales, use,
excise, import, property, value added, or other similar taxes, assessments or
tariffs assessed upon or levied against the sale of Device to PURCHASER pursuant
to this Agreement or the sale or distribution of Device by PURCHASER (or at
PURCHASER's sole expense, defend against the imposition of such taxes and
expenses). COOK shall notify PURCHASER of any such taxes that any governmental
authority is seeking to collect from COOK, and PURCHASER may assume the defense
thereof in COOK's name, if necessary, and COOK agrees to fully cooperate in
such defense to the extent of the capacity of COOK, at PURCHASER's expense. COOK
shall pay all national, state, municipal or other taxes on the income resulting
from the sale by COOK of the Device to PURCHASER under this Agreement, including
but not limited to, gross income,










adjusted gross income, supplemental net income, gross receipts, excess profit
taxes, or other similar taxes.

Article 23, SUCCESSORS AND ASSIGNS

23.1 This Agreement shall be binding upon and shall inure to the benefit of the
parties hereto, their successors and permitted assigns.

Article 24, ENTIRE AGREEMENT

24.1 This Agreement constitutes the entire agreement between the parties
concerning the subject matter hereof and supersedes all written or oral prior
agreements or understandings with respect thereto.

Article 25, SEVERABILITY

25.1 If any term or provision of this Agreement shall for any reason be held
invalid, illegal or unenforceable in any respect, such invalidity, illegality or
unenforceability shall not affect any other term or provision hereof, and this
Agreement shall be interpreted and construed as if such term or provision, to
the extent the same shall have been held to be invalid, illegal or
unenforceable, had never been contained herein.

Article 26, WAIVER AND MODIFICATION OF AGREEMENT

26.1 No waiver or modification of any of the terms of this Agreement shall be
valid unless in writing and signed by authorized representatives of both parties
hereto. Failure by either party to enforce any rights under this Agreement shall
not be construed as a waiver of such rights nor shall a waiver by either party
in one or more instances be construed as constituting a continuing waiver or as
a waiver in other instances.

Article 27, INDEPENDENT CONTRACTOR

27A COOK shall act as an independent contractor for PURCHASER in providing the
services required hereunder and shall not be considered an agent or joint
venturer with PURCHASER.

IN WITNESS WHEREOF,  the parties have caused this Agreement to be signed by
their duly authorized representatives as of the later date written below.










 

 

 

 

 

“COOK”

    

“PURCHASER”

 

 

 

COOK BIOTECH INCORPORATED

 

AXOGEN CORPORATION

 

 

 

By:

/s/ Umesh Patel

 

By:

/s/ Karen Zaderej

 

 

 

 

 

Name:

Umesh Patel

 

Name:

Karen Zaderej

 

 

 

 

 

Title:

President

 

Title:

President and CEO

 

 

 

 

 

Date:

29 Jun 17

 

Date:

07-13-2017

 










Exhibit "A"

Device and Specifications

"Device" means extracellular matrix ("ECM") tissue technology which, a provided
in the Specifications, is comprised of Small Intestinal Submucosa ("SIS")
technology for use in the Field and in the form of a tubular cap closed at one
end and open at the other, or in any other form agreed by the parties in writing
during the Term to be added to this Agreement. "Field" means use in the
peripheral nervous system and the central nervous system to cap off nerve
stumps, and expressly excludes uses in the oral cavity for endodontic and
periodontal applications and oral and maxillofacial surgery solely as they
relate to dental, soft or hard, tissue repair or reconstruction.

Specifications:

As provided in Document Number: D00025721, Title CAPB-1LCHDFFTAG. Revision 1
attached hereto.

***










Exhibit "B"

Device Purchase Price:

US$*** per unit

 



